Title: To Thomas Jefferson from Thomas Carpenter, 24 January 1805
From: Carpenter, Thomas
To: Jefferson, Thomas


                  
                     Thomas Jefferson Esq.
                  
                  
                     
                        1804
                        
                        
                     
                     
                        October 1.
                        To Thomas Carpenter Dr
                     
                     
                        
                        To a pr of Nankeen Sheravaloes
                        $3.25
                     
                     
                        Decr 5
                        —2 pair of Suspenders
                        3.75
                     
                     
                        
                        To a blue Superfine Cloth Coat
                        22.50
                     
                     
                        
                        To a pair of black Cassimere Breeches
                        8.50
                     
                     
                        
                        Putting fustain Sleeves to an under waist
                        1.75
                     
                     
                        
                        To a pair of twilled Corduroy Breeches
                        7—
                     
                     
                        1805
                        Repairing a Coat & new Sleee linings
                        1.25
                     
                     
                        Janry. 24
                        To a pair of Corduroy Breeches
                        
                           7—
                        
                     
                     
                        
                        
                        $55
                     
                  
                  For the Servants—
                  
                     
                        Novr. 1. 1804
                        To four suits of winter liveries @ 28/50
                        
                           $114
                        
                     
                     
                        
                        
                        $169—
                     
                     
                        
                        
                        
                           25.25
                        
                     
                     
                        
                        
                        
                           194.25
                        
                     
                  
                       
                  [Text in italics in Thomas Jefferson’s hand]
               